Citation Nr: 0527538	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cystic fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona.  Subsequently, the 
veteran's claims file was transferred to the VA Regional 
Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was diagnosed 
with the congenital disease of cystic fibrosis in January 
2003.

2.  The veteran's congenital disease of cystic fibrosis 
clearly and unmistakably preexisted service; the presumption 
of soundness is therefore rebutted.

2.  The medical evidence does not establish that the 
veteran's cystic fibrosis was incurred in or aggravated by 
military service.


CONCLUSION OF LAW

Cystic fibrosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in March 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and a report 
of a previous VA examination has also been associated with 
the claims file.  The appellant was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran had active duty from May 1969 to November 1970.  
The veteran was diagnosed with cystic fibrosis in January 
2003.  He contends that he has had "lung problems" all of 
his life.  The veteran contends that his cystic fibrosis was 
aggravated by his military service.  The veteran's own 
statements concerning the symptoms he experienced in service 
are competent evidence to the extent that they provide a 
description of the features or symptoms experienced in 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); see Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time, or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03; 69 Fed. 
Reg. 25178 (2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Cystic fibrosis is a congenital metabolic disease.  STEDMAN'S 
MEDICAL DICTONARY 671 (27th ed. 2000).  A disease may be 
defined as any deviation from, or interruption of, the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs, and whose etiology, pathology, and prognosis may 
be known or unknown.  VAOPGCPREC 82-90 (originally issued as 
VAOPGCPREC 1-85); Fed. Reg. 45711 (1990); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  38 C.F.R. § 3.303(c).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  Id.  A defect is a structural 
or inherent abnormality or condition that is more or less 
stationary in nature. VAOPGCPREC 82-90.  The congenital 
nature of a disability, however, is not by itself dispositive 
of the appeal. The above-cited opinion of the General Counsel 
states that when a disease is of a congenital nature, VA 
adjudicators are justified in finding that it pre-existed 
service.  In other words, the Board must find that the 
disease clearly and unmistakably preexisted service and that 
the presumption of soundness is therefore rebutted.

The veteran's entitlement to service connection for cystic 
fibrosis thus turns on the question of whether manifestations 
of the disease in service constituted "aggravation" of the 
condition.  That question must be resolved by applying the 
same stringent legal standards that are applicable in cases 
involving acquired disabilities.  Monroe v. Brown, 4 Vet. 
App. 513 (1993); see also Winn, 8 Vet. App. at 516.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); See Falzone, 8 
Vet. App. at 402 (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

A private physician's letter dated in October 1968 indicates 
that the veteran had "chronic pneumonitis" since 1965.  
This condition included "several episodes of hemoptysis," 
with the most recent episode occurring in June 1968.

Service medical records show that on an April 1969 Report of 
Medical History, the veteran reported having had rheumatic 
fever, dizziness or fainting spells, chronic or frequent 
colds, shortness of breath, pain or pressure in chest, 
chronic cough, and that he had coughed up blood prior to 
entering active service.  The veteran also indicated that he 
had consulted with or been treated by clinics, physicians, 
healers, or other practitioners within the past five years 
for a "chronic illness."  Hemoptysis, chronic pneumonitis, 
and shortness of breath were noted by the examining physician 
upon entry into active service.  Service medical records also 
indicate that the veteran was treated throughout service for 
hemoptysis, chronic pansinusitis, coughing, bronchitis, nasal 
polyps, rhinorrhea, ear congestion, and sore throat.

An August 1970 newspaper article discussed the veteran's 
father's apparent frustration with his son's illness, and his 
belief that his son (the veteran) "is not receiving proper 
care while in the Navy."  The article also stated, "The 
illness is not new to [the veteran], his father said."  The 
father was attributed with stating, "He's been this way 
since 1964 and he hasn't changed. . . .  He hasn't improved 
any, even with all the medication."  The father also 
indicated that he went before the draft board prior to the 
veteran entering service and "took a lot of medical 
documents and they took the position I was trying to keep him 
out of the military. . . .  They could have checked and found 
he was ill."

In November 1970, the veteran was given a medical discharge 
due to a physical disability, which "existed prior to entry 
on active duty, established by medical board."

Private medical evidence associated with the claims file 
reveals that immediately subsequent to service discharge, and 
continuously thereafter, the veteran sought private medical 
treatment for allergies, vasomotor rhinitis, sinusitis, 
recurrent hemoptysis, a nasal deformity, and chronic cough, 
and underwent sinus surgery three times.

A private physician's letter dated in August 1994 indicates 
that the veteran moved from a humid climate to an arid one in 
which his "long history of sinusitis and bronchitis" had 
improved.  The physician also indicated that the veteran had 
a sister who died at the age of 18 from complications with 
cystic fibrosis.  It was noted that the veteran had cystic 
fibrosis testing, "and he is not a carrier of cystic 
fibrosis but I suspect that he still has some of the genetic 
changes of that."

In January 2003, the veteran underwent a physical examination 
at PCH following recurrent pneumonia, pseudomonas, and 
bronchiectasis.  The diagnosis was cystic fibrosis, with 
moderate lung disease.  The examining physician stated, 
"Current manifestations of cystic fibrosis include mild 
daily cough, productive for sputum per day. . . .  There is a 
remote history of hemoptysis, as well as rare episodes of 
minor hemoptysis with coughing."  It was also noted that the 
veteran "has a chronic and recurrent sinusitis, [status 
post] multiple sinus surgeries."  The veteran reported 
approximately ten hospitalizations for bronchitis or 
pneumonia between the ages of 20 and 40.  The examiner noted 
that the veteran reported having moved from his home state to 
a more arid climate approximately 13 years prior to 
diagnosis, "with subsequent dramatic improvement in 
frequency of respiratory illnesses."  The veteran also 
reported that it had been within the last three years that 
his chronic moist cough and recurrent bronchitis had again 
developed.

Additionally, the veteran testified at his May 2005 
videoconference hearing before the Board that he was born 
with cystic fibrosis.  He stated that since he wasn't 
diagnosed in childhood, that as an adult, "I understand that 
[military medical personnel] couldn't diagnose me."  He also 
stated that cystic fibrosis predominantly "attack[s] the 
heart" or "take[s] your liver."  However, the veteran 
testified that his has both a "good heart" and a "good 
liver."  The veteran spoke of being used in medical studies, 
"[The university medical school students] use me a lot in 
their case studies because of my age, being so old with 
cystic fibrosis and how it's affected my life."  The veteran 
also testified that a teacher at the medical school told him, 
"Your mere existence of everyday aggravation and that's 
what's gonna terminate your life and you understand that, 
don't you?  And, I said yes, I know that."

Under the circumstances of the case, the medical evidence 
does not show a diagnosis of cystic fibrosis prior to service 
or during his military service.  The respiratory symptoms 
shown prior to military enlistment show no untoward increase 
to any underlying disorder, to include cystic fibrosis.  
Subsequent to active service, the veteran consistently sought 
treatment for approximately the same symptomatology until he 
was finally diagnosed with cystic fibrosis in 2003, some 33 
years after his discharge.  The evidence of record prior to 
service, as well as during, and after active service 
indicates that the veteran consistently sought treatment for 
the same set of symptomatology.  There is no other medical 
evidence of record that would demonstrate that an increase in 
severity of the veteran's symptoms, now attributed to cystic 
fibrosis, occurred during service.  

The veteran's cystic fibrosis was not subject to a 
superimposed disease or injury during military service.  38 
C.F.R. § 3.303(c).  Consequently, service connection for 
cystic fibrosis is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cystic fibrosis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


